 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                        CASE NO. 2:11-CR-427 TLN CKD

11                              Respondent,           ORDER SEALING DOCUMENTS AS SET FORTH
                                                      IN GOVERNMENT’S NOTICE
12                         v.

13   ANGELA SHAVLOVSKY,

14                           Movant.

15

16          Pursuant to Local Rule 141(b) and based upon the representations contained in the government’s

17 Request to Seal, IT IS HEREBY ORDERED that (1) government Exhibit 1, consisting of the movant’s

18 Presentence Investigation Report (PSR), and (2) government’s Request to Seal shall be SEALED until

19 further order of this Court.

20          IT IS FURTHER ORDERED that access to the sealed documents shall be limited to the

21 government and movant, as well as movant’s former counsel, if necessary, in later proceedings.

22 Dated: January 2, 2019
                                                   _____________________________________
23                                                 CAROLYN K. DELANEY
24                                                 UNITED STATES MAGISTRATE JUDGE

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        1
30    FORTH IN GOVERNMENT’S NOTICE
